Exhibit 10.36
FORM OF
[AMENDED AND RESTATED] CHANGE IN CONTROL AGREEMENT
     THIS [AMENDED AND RESTATED] CHANGE IN CONTROL AGREEMENT (this “Agreement”),
is entered into as of the ___ day of                     , 20___, between
Developers Diversified Realty Corporation, an Ohio corporation (the “Employer”),
and                      (“Executive”).
RECITALS
     WHEREAS, Executive is presently employed by Employer [and, as of
                    , 20___, will be employed by employer] as its
                                        ;
     WHEREAS, Employer wishes to induce Executive to continue [in its employ,
after                     , 20___,] as its
                                         and, accordingly, to provide certain
employment security to Executive in the event of a “Change in Control” (as
hereinafter defined);
     WHEREAS, Employer believes that it is in the best interest of its
shareholders for Executive to continue in [his/her] position on an objective and
impartial basis and without distraction or conflict of interest as a result of a
possible or actual Change in Control; [and]
     WHEREAS, in consideration of this Agreement Executive is willing to
continue [, after                     , 20___,] as Employer’s
                                         [./; and]
     [WHEREAS, Employer and Executive desire for this Amended and Restated
Change in Control Agreement to amend and supersede any and all Change in Control
Agreements between Employer and Executive that were entered into prior to the
date hereof (the “Prior Change in Control Agreements”).]
     NOW THEREFORE, IN CONSIDERATION OF EXECUTIVE CONTINUING [, AFTER
                    , 20___,] AS THE                                          OF
EMPLOYER AND OF THE MUTUAL PROMISES HEREIN CONTAINED, EXECUTIVE AND EMPLOYER,
INTENDING TO BE LEGALLY BOUND, HEREBY AGREE AS FOLLOWS:
ARTICLE I
DEFINITIONS

1.   A “Change in Control” for the purpose of this Agreement means the
occurrence of any of the following:

  (a)   the Board of Directors or shareholders of the Employer approve a
consolidation or merger in which the Employer is not the surviving corporation,
the sale of substantially all of the assets of the Employer, or the liquidation
or dissolution of the Employer;     (b)   any person or other entity (other than
the Employer or a Subsidiary or any Employer employee benefit plan (including
any trustee of any such plan acting in its capacity as trustee)) purchases any
Shares (or securities convertible into Shares) pursuant to a tender or exchange
offer without the prior consent of the Board of Directors, or becomes the
beneficial owner of securities of the Employer representing 20% or more of the
voting power of the Employer’s outstanding securities;

Page 1



--------------------------------------------------------------------------------



 



  (c)   during any two-year period, individuals who at the beginning of such
period constitute the entire Board of Directors cease to constitute a majority
of the Board of Directors, unless the election or the nomination for election of
each new director is approved by at least two-thirds of the directors then still
in office who were directors at the beginning of that period; or     (d)   A
record date is established for determining shareholders of Employer entitled to
vote upon (i) a merger or consolidation of Employer with another real estate
investment trust, partnership, corporation or other entity in which Employer is
not the surviving or continuing entity or in which all or a substantial part of
the outstanding shares are to be converted into or exchanged for cash,
securities or other property, (ii) a sale or other disposition of all or
substantially all of the assets of Employer or (iii) the dissolution of
Employer.

2.   “Code” means the Internal Revenue Code of 1986, as amended.   3.   “Shares”
means the Common Shares, without par value, of the Employer.   4.   “Subsidiary”
means any corporation (other than the Employer) in an unbroken chain of
corporations beginning with the Employer if each of the corporations (other than
the last corporation in the unbroken chain) owns stock possessing 50% or more of
the total combined voting power of all classes of stock in one of the other
corporations in that chain.   5.   A “Triggering Event” for the purpose of this
Agreement will be deemed to have occurred if:

  (a)   Within two years from the date on which the Change in Control occurred,
Employer terminates the employment of Executive, other than in the case of a
Termination For Cause, as herein defined;     (b)   Within two years from the
date on which the Change in Control occurred, Employer reduces Executive’s
title, responsibilities, power or authority in comparison with Executive’s
title, responsibilities, power or authority at the time of the Change in Control
and Executive thereafter terminates Executive’s employment with Employer within
such two year period;     (c)   Within two years from the date on which the
Change in Control occurred, Employer assigns Executive duties which are
inconsistent with the duties assigned to Executive on the date on which the
Change in Control occurred and which duties Employer persists in assigning to
Executive despite the prior written objection of Executive and Executive
thereafter terminates Executive’s employment with Employer within such two year
period;     (d)   Within two years from the date on which the Change in Control
occurred, Employer (i) reduces Executive’s base compensation, [his/her]
incentive opportunity bonus percentages of salary, [his/her] group health, life,
disability or other insurance programs (including any such benefits provided to
Executive’s family), [his/her] pension, retirement or profit-sharing benefits or
any benefits provided by any of Employer’s equity-based award plans, or any
substitute therefor, (ii) establishes criteria and factors to be achieved for
the payment of bonus compensation that are substantially different than the
criteria and factors established for other similar executive officers of the
Employer, (iii) fails to pay Executive any bonus compensation to which Executive
is entitled through the achievement of the criteria and factors established for
the payment of such

Page 2



--------------------------------------------------------------------------------



 



      bonus, or (iv) excludes Executive from any plan, program or arrangement in
which similar executive officers of Employer are included and Executive
thereafter terminates Executive’s employment with Employer within such two year
period; or     (e)   Within two years from the date on which the Change in
Control occurred, Employer requires Executive to be based at or generally work
from any location more than fifty miles from the geographical center of
Cleveland, Ohio [or whichever remote office location has been approved for the
Executive at the time of the Change in Control] and Executive thereafter
terminates Executive’s employment with Employer within such two year period.

6.   A “Termination For Cause” for the purposes of this Agreement will be deemed
to have occurred if, and only if, Executive has committed a felony under the
laws of the United States of America, or of any state or territory thereof, and
has been convicted of that felony, or has pled guilty or nolo contendere with
respect to that felony, and the commission of that felony resulted in, or was
intended to result in, a loss (monetary or otherwise) to Employer or its
clients, customers, directors, officers or employees.   7.   “Executive’s Annual
Bonus” means Executive’s annual bonus at the time of a Triggering Event or on
the date on which the Change in Control occurred, whichever is higher,
calculated on the basis of the maximum bonus available to Executive and the
assumption that all performance goals have been or will be achieved by Employer
and Executive in the year in which such Triggering Event or such Change in
Control, as the case may be, occurred.   8.   “Executive’s Annual Salary” means
Executive’s annual base salary at the time of a Triggering Event or on the date
on which the Change in Control occurred, whichever is higher.   9.  
“Termination Date” means the date on which Executive’s employment with Employer
terminates.

ARTICLE II
SEVERANCE PAYMENT

1.   Upon the occurrence of a Triggering Event, Employer shall pay to Executive
a lump sum severance benefit which will be in addition to any other compensation
or remuneration to which Executive is, or becomes, entitled to receive from
Employer in an amount equal to the sum of (i) two times Executive’s Annual Bonus
plus (ii) two times Executive’s Annual Salary. In addition, Employer shall, at
its expense, provide Executive, and Executive’s family, with life, [disability,
medical, hospitalization, vision, dental/health, disability] and accidental
death and dismemberment insurance in an amount not less than that provided at
the time of the Triggering Event or, if greater, on the date on which the Change
in Control occurred, until the earlier of (x) in the event that Executive shall
become employed by another employer after a Triggering Event, the date on which
Executive shall be eligible to receive benefits from such employer which are
substantially equivalent to or greater than the benefits Executive and
Executive’s family received from Employer or (y) the second anniversary of the
date of the Triggering Event.

  (a)   Except as otherwise provided in Section B.2 of the Tax Provision Exhibit
attached to this Agreement as Exhibit A, Employer will pay the lump sum
severance benefit pursuant to Article II, Paragraph 1 to Executive in
immediately available funds during the Seventh Month after the Termination Date
(as defined in Section B.1 of the Tax Provision Exhibit). To assure compliance
with Section 409A of the Code, the timing of the provision of the insurance
benefits described in Article II, Paragraph 1 will be subject to

Page 3



--------------------------------------------------------------------------------



 



      Sections B.1 and B.3 of the Tax Provision Exhibit if and to the extent
either of those sections is applicable according to its terms.

  2.   Employer shall provide Executive, at Employer’s expense, with
outplacement services and support, the scope and provider of which will be
selected by Executive, for a period of one year following the date of the
Triggering Event. To assure compliance with Section 409A of the Code, the timing
of the provision of outplacement services described in this Article II,
Paragraph 2 will be subject to Sections B.1 and B.3 of the Tax Provision Exhibit
if and to the extent either of those sections is applicable according to its
terms.

ARTICLE III
TAX PROVISION EXHIBIT
     All of the terms of the Tax Provision Exhibit attached to this Agreement as
Exhibit A are hereby incorporated in this Agreement as fully as if those terms
were included in the main text of this Agreement.
ARTICLE IV
SETOFF
     No amounts otherwise due or payable under this Agreement will be subject to
setoff or counterclaim by either party hereto.
ARTICLE V
ATTORNEY’S FEES
     All attorney’s fees and related expenses incurred by Executive at any time
from the date of this Agreement through the fifth anniversary of Executive’s
death in connection with or relating to the enforcement by [him/her] of
[his/her] rights under this Agreement will be paid for by Employer. To assure
compliance with Section 409A of the Code, the timing of the provision of payment
of fees and expenses described in this Article V will be subject to Sections B.1
and B.3 of the Tax Provision Exhibit if and to the extent either of those
sections is applicable according to its terms.
ARTICLE VI
SUCCESSORS AND PARTIES IN INTEREST
     This Agreement will be binding upon and will inure to the benefit of
Employer and its successors and assigns, including, without limitation, any
corporation which acquires, directly or indirectly, by purchase, merger,
consolidation or otherwise, all or substantially all of the business or assets
of Employer. Without limitation of the foregoing, Employer will require any such
successor, by agreement in form and substance satisfactory to Executive,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that it is required to be performed by Employer. This
Agreement will be binding upon and will inure to the benefit of Executive,
[his/her] heirs at law and [his/her] personal representatives.
ARTICLE VII
ATTACHMENT

Page 4



--------------------------------------------------------------------------------



 



     Neither this Agreement nor any benefits payable hereunder will be subject
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge or to execution, attachment, levy or similar process at law, whether
voluntary or involuntary.
ARTICLE VIII
EMPLOYMENT CONTRACT
     This Agreement will not in any way constitute an employment agreement
between Employer and Executive and it will not oblige Executive to continue in
the employ of Employer, nor will it oblige Employer to continue to employ
Executive, but it will merely require Employer to pay severance benefits to
Executive under certain circumstances, as aforesaid. In addition, this Agreement
will be considered terminated, and of no further force and effect, if Executive
ceases to be a Board-elected officer or an appointed officer or a key employee
(as determined by the Board of Directors of Employer in its sole discretion and
reflected in the minutes of Board of Directors after notice to such Executive)
of Employer prior to a Change in Control of Employer.
ARTICLE IX
RIGHTS UNDER OTHER PLANS AND AGREEMENTS
     [Except as provided in the [Amended and Restated] Employment Agreement
between the Employer and Executive, the/The] severance benefits herein provided
will be in addition to, and are not intended to reduce, restrict or eliminate,
any benefit to which Executive may otherwise be entitled by virtue of [his/her]
termination of employment or otherwise.
ARTICLE X
NOTICES
     All notices and other communications required to be given hereunder shall
be in writing and will be deemed to have been delivered or made when mailed, by
certified mail, return receipt requested, if to Executive, to the last address
which Executive shall provide to Employer, in writing, for this purpose, but if
Executive has not then provided such an address, then to the last address of
Executive then on file with Employer; and if to Employer, then to the last
address which Employer shall provide to Executive, in writing, for this purpose,
but if Employer has not then provided Executive with such an address, then to:
Corporate Secretary
Developers Diversified Realty Corporation
[CURRENT ADDRESS]
ARTICLE XI
GOVERNING LAW AND JURISDICTION
     This Agreement will be governed by, and construed in accordance with, the
laws of the State of Ohio, except for the laws governing conflict of laws. If
either party institutes a suit or other legal proceedings, whether in law or
equity, Executive and Employer hereby irrevocably consent to the jurisdiction of
the Common Pleas Court of the State of Ohio (Cuyahoga County) or the United
States District Court for the Northern District of Ohio.

Page 5



--------------------------------------------------------------------------------



 



ARTICLE XII
ENTIRE AGREEMENT
     This Agreement constitutes the entire understanding between Employer and
Executive concerning the subject matter hereof and supersedes all prior written
or oral agreements or understandings between the parties hereto [, including,
without limitation, the Prior Change in Control Agreements]. No term or
provision of this Agreement may be changed, waived, amended or terminated except
by a written instrument.
     IN WITNESS WHEREOF, and as conclusive evidence of the adoption of this
Agreement, the parties have hereunto set their hands as of the date and year
first above written.

                  DEVELOPERS DIVERSIFIED REALTY CORPORATION    
 
           
 
  By:        
 
             
 
           
 
           
 
      [EXECUTIVE’S NAME]    

Page 6



--------------------------------------------------------------------------------



 



EXHIBIT A
Tax Provision Exhibit
280G Gross-Up and Compliance with Section 409A

A.   Gross-Up of Payments Deemed to be Excess Parachute Payments.

  A.1   Acknowledgement; Determination by Accounting Firm. Employer and
Executive acknowledge that, following a Change in Ownership or Control, one or
more payments or distributions to be made by Employer or an affiliated entity to
or for the benefit of Executive under this Agreement or Executive’s [[Amended
and Restated] Employment Agreement/employment] (including, without limitation,
the issuance of common shares of Employer; the granting or vesting of restricted
shares; and the granting, vesting, exercise or termination of options) (a
“Payment”) may be determined to be an “excess parachute payment” that is not
deductible by Employer or its affiliated entity for Federal income tax purposes
and with respect to which Executive will be subject to an excise tax because of
Sections 280G and 4999, respectively, of the Code. If a Change in Ownership or
Control occurs, either Executive or Employer may direct the Accounting Firm,
which, subject to any inconsistent position asserted by the Internal Revenue
Service, will make all determinations required to be made under this
Section A.1, to determine whether any Payment will be an excess parachute
payment and to communicate its determination, together with detailed supporting
calculations, to Employer and to Executive within 30 days after its receipt of
the direction from Executive or Employer, as the case may be. Employer and
Executive will cooperate with each other and the Accounting Firm and will
provide necessary information so that the Accounting Firm may make all such
determinations.     A.2   Gross-Up Payments. If the Accounting Firm determines
that any Payment gives rise, directly or indirectly, to liability on the part of
Executive for excise tax under Section 4999 (and/or any penalties and/or
interest with respect to any such excise tax), Employer will make additional
cash payments (each, a “Gross-Up Payment”) to Executive, from time to time in
such amounts as are necessary to put Executive in the same position, after
payment of all federal, state, and local taxes (whether income taxes, excise
taxes under Section 4999 or otherwise, or other taxes) and any and all penalties
and interest with respect to any such excise tax, as Executive would have been
in after payment of all federal, state, and local income taxes if the Payments
(other than in respect of or regarding any units or awards granted or vested
pursuant to any Performance Unit Agreement between Executive and Employer, or
any equity awards granted or issued pursuant to any outperformance award plans
(including the Outperformance Long-Term Incentive Plan) or supplemental equity
award plans (including the 2007 Supplemental Equity Plan) of Employer) had not
given rise to an excise tax under Section 4999 and no such penalties or interest
had been imposed. Employer’s obligation to make Gross-Up Payments under this
Section A is not contingent on termination of Executive’s employment with
Employer. Employer will make each Gross-Up Payment to Executive within 30 days
of the time that the related Payment constituting an excess parachute payment is
paid or provided to Executive.     A.3   Further Gross-Up Payments as Determined
by the IRS. If the Internal Revenue Service determines that any Payment gives
rise, directly or indirectly, to liability on the part of Executive for excise
tax under Section 4999 (and/or any penalties and/or interest with respect to any
such excise tax) in excess of the amount, if any, previously determined by the
Accounting Firm, Employer will make further Goss-Up Payments to Executive in
cash and in

Exhibit A — Page 1 of 4

 



--------------------------------------------------------------------------------



 



      such amounts as are necessary to put Executive in the same position, after
payment of all federal, state, and local taxes (whether income taxes, excise
taxes under Section 4999 or otherwise, or other taxes) and any and all penalties
and interest with respect to any such excise tax, as Executive would have been
in after payment of all federal, state, and local income taxes if the Payments
(other than in respect of or regarding any units or awards granted or vested
pursuant to any Performance Unit Agreement between Executive and Employer, or
any equity awards granted or issued pursuant to any outperformance award plans
(including the Outperformance Long-Term Incentive Plan) or supplemental equity
award plans (including the 2007 Supplemental Equity Plan) of Employer) had not
given rise to an excise tax under Section 4999 and no such penalties or interest
had been imposed. Employer will make any additional Gross-Up Payments required
by this Section A.3 not later than the due date of any payment indicated by the
Internal Revenue Service with respect to the underlying matters to which the
additional Gross-Up relates.     A.4   Contest of IRS Determination by Employer.
If Employer desires to contest any determination by the Internal Revenue Service
with respect to the amount of excise tax under Section 4999, Executive will,
upon receipt from Employer of an unconditional written undertaking to indemnify
and hold Executive harmless (on an after tax basis) from any and all adverse
consequences that might arise from the contesting of that determination,
cooperate with Employer in that contest at Employer’s sole expense. Nothing in
this Section A will require Executive to incur any expense other than expenses
with respect to which Employer has paid to Executive sufficient sums so that
after the payment of the expense by Executive and taking into account the
payment by Employer with respect to that expense and any and all taxes that may
be imposed upon Executive as a result of Executive’s receipt of that payment,
the net effect is no cost to Executive. Nothing in this Section A will require
Executive to extend the statute of limitations with respect to any item or issue
in Executive’s tax returns other than, exclusively, the excise tax under
Section 4999. If, as the result of the contest of any assertion by the Internal
Revenue Service with respect to excise tax under Section 4999, Executive
receives a refund of a Section 4999 excise tax previously paid and/or any
interest with respect thereto, Executive will promptly pay to Employer such
amount as will leave Executive, net of the repayment and all tax effects, in the
same position, after all taxes and interest, that Executive would have been in
if the refunded excise tax had never been paid. To assure compliance with
Section 409A, Employer will make payments to Executive with respect to expenses
as contemplated in this Section A.4 subject to and as provided in Sections B.1
and B.3.     A.5   Accounting Firm Fees and Expenses. Employer will bear and pay
all fees and expenses of the Accounting Firm for services performed pursuant to
this Section A (“Applicable Fees and Expenses”). To assure compliance with
Section 409A, Employer will pay any Applicable Fees and Expenses subject to and
as provided in Sections B.1 and B.3.

B.   Compliance with Section 409A.

  B.1   Six Month Delay on Certain Payments, Benefits, and Reimbursements. If
Executive is a “specified employee” for purposes of Section 409A, as determined
under Employer’s policy for determining specified employees on the Termination
Date, each payment, benefit, or reimbursement paid or provided under this
Agreement that constitutes a “deferral of compensation” within the meaning of
Section 409A, that is to be paid or provided as a result of a “separation from
service” within the meaning of Section 409A, and that would otherwise be paid or
provided at any time (a “Scheduled Time”) that is on or before the date (the
“Six Month Date”) that is exactly six months after the Termination Date (other
than payments,

Exhibit A — Page 2 of 4

 



--------------------------------------------------------------------------------



 



      benefits, or reimbursements that are treated as separation pay under
Section 1.409A-1(b)(9)(v) of the Treasury Regulations) will not be paid or
provided at the Scheduled Time but will be accumulated (together with interest
at the applicable federal rate under Section 7872(f)(2)(A) of the Code in effect
on the Termination Date) through the Six Month Date and paid or provided during
the period of 30 consecutive days beginning on the first business day after the
Six Month Date (that period of 30 consecutive days, the “Seventh Month after the
Termination Date”), except that if Executive dies before the Six Month Date, the
payments, benefits, or reimbursements will be accumulated only through the date
of Executive’s death and thereafter paid or provided not later than 30 days
after the date of death.     B.2   Earlier Payment if Not a Specified Employee.
If Executive is not a “specified employee” for purposes of Section 409A, as
determined under Employer’s policy for determining specified employees on the
Termination Date, any lump sum severance benefit payable pursuant to Article II,
Paragraph 1 will be made by Employer to Executive during the 30-day period that
begins exactly 60 days after the Termination Date rather than during the Seventh
Month after the Termination Date.     B.3   Additional Limitations on
Reimbursements and In-Kind Benefits. The reimbursement of expenses or in-kind
benefits pursuant to any of Article II, Paragraph 1; Article II, Paragraph 2;
Article V; or any other section of this Agreement that are taxable benefits (and
that are not disability pay or death benefit plans within the meaning of
Section 409A of the Code) are intended to comply, to the maximum extent
possible, with the exception to Section 409A set forth in
Section 1.409A-1(b)(9)(v) of the Treasury Regulations. To the extent that any
reimbursement of expenses or in-kind benefits provided pursuant to any of
Article II, Paragraph 1; Article II, Paragraph 2; Article V; or any other
section of this Agreement either do not qualify for that exception, or are
provided beyond the applicable time periods set forth in Section
1.409A-1(b)(9)(v) of the Treasury Regulations, then they will be subject to the
following additional rules: (a) any reimbursement of eligible expenses will be
paid within 30 days following Executive’s written request for reimbursement;
provided that Executive provides written notice no later than 60 days before the
last day of the calendar year following the calendar year in which the expense
was incurred so that Employer can make the reimbursement within the time periods
required by Section 409A; (b) the amount of expenses eligible for reimbursement,
or in-kind benefits provided, during any calendar year will not affect the
amount of expenses eligible for reimbursement, or in-kind benefits to be
provided, during any other calendar year; and (c) the right to reimbursement or
in-kind benefits will not be subject to liquidation or exchange for any other
benefit.     B.4   Compliance Generally. Each payment or reimbursement and the
provision of each benefit under this Agreement shall be considered a separate
payment and not one of a series of payments for purposes of Section 409A.
Employer and Executive intend that the payments and benefits provided under this
Agreement will either be exempt from the application of, or comply with, the
requirements of Section 409A. This Agreement is to be construed, administered,
and governed in a manner that effects that intent and Employer will not take any
action that is inconsistent with that intent. Without limiting the foregoing,
the payments and benefits provided under this Agreement may not be deferred,
accelerated, extended, paid out, or modified in a manner that would result in
the imposition of an additional tax under Section 409A upon Executive.     B.5  
Termination of Employment to Constitute a Separation from Service. The parties
intend that the phrase “termination of employment” and words and phrases of
similar import mean a “separation from service” with Employer within the meaning
of Section 409A. Executive and

Exhibit A — Page 3 of 4

 



--------------------------------------------------------------------------------



 



      Employer will take all steps necessary (including taking into account this
Section B.5 when considering any further agreement regarding provision of
services by Executive to Employer after the Termination Date) to ensure that
(a) any termination of employment under this Agreement constitutes a “separation
from service” within the meaning of Section 409A, and (b) the Termination Date
is the date on which Executive experiences a “separation from service” within
the meaning of Section 409A.

C.   Definitions.

  C.1   Accounting Firm. The term “Accounting Firm” means the independent
auditors of Employer for the fiscal year immediately preceding the earlier of
(a) the year in which the Termination Date occurred, or (b) the year, if any, in
which occurred the first Change of Control occurring after the date of this
Agreement, and that firm’s successor or successors; unless that firm is unable
or unwilling to serve and perform in the capacity contemplated by this
Agreement, in which case Employer must select another accounting firm that
(x) is of recognized regional or national standing and (y) is not then the
independent auditors for Employer or any affiliated corporation.     C.2  
Change in Ownership or Control. The term “Change in Ownership or Control” has
the meaning given to that term (without initial caps) in the Treasury
Regulations published under Section 280G.     C.3   Sections 280G, 409A, and
4999. Each of the terms “Section 280G,” “Section 409A,” and “Section 4999,”
respectively, means that numbered section of the Internal Revenue Code.
References in this Agreement to any of these sections are intended to include
any proposed, temporary, or final regulations, or any other guidance,
promulgated with respect to that specific section by the U.S. Department of
Treasury or the Internal Revenue Service.

Exhibit A — Page 4 of 4

 